Myriam Riva, Emmanuel Riva, Dominique Sabrier, 
Alexandre Strens — these are the names of the four 
people brutally murdered on 24 May in Brussels. Four 
people were killed just because they were in a Jewish 
museum, an institution dedicated to culture, knowledge 
and intelligence. I named these four victims, but I do 
not forget the thousands of anonymous victims of 
barbarism around the world. For the abject act that took 
place at the Jewish Museum in Brussels is connected to 
the events sweeping the world right now. In Syria and 
Iraq, as well as in countries like Algeria, terrorists kill 
innocent people every day.

Syria and Iraq are of special concern to us. There, 
defenceless people, women and children are victims of 
massacres, persecution, destruction and the theft of all 
their possessions — all because they belong to cultures, 
including the Muslim culture, that the terrorists do not 
agree with. Yet, no religion, and certainly not Islam, 
asserts that we must kill those who think differently. 
We have to say this over and over again in order to 
remove any excuse for these criminals who sow terror.

The personal history of the alleged perpetrator 
of the attack against the Jewish Museum in Brussels 
resonates with all of us. It is that of a French jihadist 
who visited Syria in the ranks of the so-called Islamic 
State. This jihadist then moved across Europe before 
committing the irreparable. It is common trajectory for 
many of these foreign fighters. These foreign fighters 
are a threat to every country in the world. Security 
Council resolution 2178 (2014), adopted the day before 
yesterday, is an important step towards a coordinated 
global response. We must and we shall put these 
terrorists in a position where they can no longer inflict 
harm.

Beyond the humanitarian support it has already 
brought to the Iraqi people, Belgium recently decided 
to send six F-16 fighters in support of the fight against 
terrorism in Iraq. My country also wants to strengthen 
cooperation among States. Belgium wants to intensify 
the exchange of information at the European level and 
within NATO. As required by the Security Council 
resolution, a major preventive effort must also be made 
to prevent jihadist aspirants from reaching the combat 
zones. We must prevent the recruitment, training and 
transportation of our citizens who may be tempted to 
join terrorist groups. For minors in particular, each 
country must demonstrate a total vigilance regarding 
border control.

The battle we are waging against terrorism reflects 
a conflict between two understandings of life: respect 
for human beings, which we have and the terrorists do 
not; defence of freedom everywhere and always, which 
the terrorists do not want; tolerance, while the terrorists 


preach and impose intolerance. For us, life is priceless; 
for them, it has no value.

We know that military actions alone are not enough. 
Here, as there, what is needed is to focus on education, 
educational support, openness to others and the world. 
Our goal should be to deradicalize violent radicals. I 
cannot help but think that the human disaster we are 
witnessing is also the result of a crushing defeat — that 
of politicians who favoured military solutions and the 
notorious so-called preventive war.

A few years ago, Belgium refused to participate 
in such an operation in Iraq. How can we not see that 
frustration and humiliation have further strengthened 
radicalism? Things being what they are, we must 
now deal with the emergency, and act, including 
militarily. But we must also consider the future and 
invest sustainably in civil action. Everywhere, the 
establishment of a State that protects its citizens must 
be the priority. Strengthening the rule of law and 
improving living conditions is the best crisis prevention. 
Such responses are also much less expensive than the 
day-to-day management of uprisings and violence. In 
many crises today, we see the States concerned in a 
position of great weakness or even virtual failure.

The appointment of a new Prime Minister in Iraq 
sends the right signal of inclusion and tolerance. Let 
me mention other illustrations of this principle. With 
regard to the Middle East, this summer we watched 
in despair the launching of rockets in Israel and the 
massive bombing of Gaza. More than 2,100 Palestinian 
and 67 Israeli lives were lost in combat. War is not a 
solution. There is no other way to achieve peace — one 
based on two States coexisting in security — except by 
returning to negotiations. The status quo is obviously 
not an option. We must put the settlement of the Israeli-
Palestinian conflict back at the top of the international 
agenda. That settlement will also constitute an 
important factor in the stabilization and peace of the 
entire region and the world. Therefore, we welcome the 
efforts of President Obama in that regard, and we hope 
that he will continue up to the last day of his mandate 
to work in that direction.

The Arab Spring is another example of what I 
am talking about. It was a legitimate revolution and it 
speaks to true aspirations for democracy and prosperity. 
We must note that in some countries, chaos and terror 
have long reigned over democracy, while in others we 
are witnessing a return to State totalitarianism. In that 
regard, the international community must do everything 
possible to encourage democracy peace and prosperity.

With regard to Africa, with which Belgium shares 
a long common history, it is in constant forward motion 
and far removed from common clichés. We must 
strongly support its economic, educational and political 
development. In the Democratic Republic of the Congo, 
in particular in the east of the country, putting armed 
groups where they can no longer do harm is an urgent 
necessity. In Sahel, Mali and the Central African 
Republic, the fight against religious extremism is 
where our priorities should lie. We must also mobilize 
to support populations in Africa that are dealing with 
the horrific Ebola epidemic.

On the fringes of Europe, we are seeing a broad 
destabilization. Internationally recognized borders are 
being violated, and Ukraine is facing a major challenge 
to be inclusive and representative for both the minorities 
and the majority of the population in Ukraine.

With regard to Flight MH-17, in which six 
Belgian citizens died, the currently known facts are 
incriminating and we eagerly await the final report of 
the independent experts, who must have free access to 
the site and responses to all of their requests.

We will have peace only if tolerance triumphs 
over barbarism. And we must act together. Therefore, 
I welcome the American initiative to launch a process 
of reflection on the role of the United Nations in 
peacekeeping. The role of the United Nations in the 
prevention and settlement of conflicts is irreplaceable. 
It is the only place where the representatives of the entire 
world can talk to each other. To be sure, the functioning 
of the Organization should evolve and recognize that 
the right to veto has sometimes been used to prevent 
action from being taken. I am open to the consideration 
that has begun in that regard. However, the common 
house that is the United Nations should be preserved at 
any price and encouraged to act. That is why I would 
like to thank our Secretary-General for his unwavering 
efforts to further improve its functioning.

Our world continues to present us with insufferable 
contrasts. Too many human beings are today living in 
extreme poverty. They do not have safe access to water or 
basic health services and they suffer from malnutrition. 
Who can believe that people will resign themselves to 
such a situation and that there will not be yet another 
scandal if they do? The international community — the 
Group of Seven and the Organization for Economic 


Cooperation and Development — are beginning to deal 
with tax evasion. That is extremely important, as is the 
fight against corruption. There will not be great human 
progress without a moralization of finance at the global 
level. Our responsibility in that regard is huge.

Too many women and men do not have access to 
a job or to housing, only because they are of foreign 
origin. Too many women are subject to moral or 
physical violence only because they are women. Too 
many people — lesbians, homosexuals, bisexuals and 
transgender people — are persecuted and rejected only 
because they are different or they love differently. It 
is also our responsibility to denounce and combat all 
together and systematically those injustices and attacks 
on human rights.

As a crossroads of many cultures, Belgium has 
always been one of the most open countries in the 
world. It has a high standard of living. And although 
I think they are still too great, the inequalities there 
are the smallest in Europe. That is largely due to the 
civil support, which is organized by the Belgian State. 
In particular, our health system is exceptional and 
is accessible to everyone. Moreover, Belgium is a 
multicultural country both through its demography and 
its abundant and diverse migration. In our country, the 
respect for the other and the culture of compromise are 
part of our cultural heritage.

Belgium, like the European Union, is moving on a 
path of solidarity with peoples who are encountering 
difficulties. We want to help them to achieve their 
legitimate aspirations for a more just world. We must 
also remain vigilant so that we do not fall into the trap 
of social regression and increasing inequalities. All the 
ethical progress that we have achieved is precious and 
must be preserved.

I will conclude by saying that human fraternity is 
not a utopia. It is what has often allowed us to make 
great progress. We must go beyond borders to form 
new types of cooperation, reduce inequalities and bring 
about new hope. The most powerful obstacle to war 
and violence is human fraternity. It is that fraternity 
that will enable us tomorrow to better share the 
planet’s resources, to offer a future to each and every 
child and to make sure that peace reigns everywhere 
and for everyone. Members of the Assembly may rest 
assured that my country will continue to do everything 
it can to bring peoples together. We believe in sharing 
and solidarity, and we thus find it entirely natural to 
continue to support Member States in their many 
struggles for peace and justice.
